UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-03034 Xcel Energy Inc. (Exact name of registrant as specified in its charter) 414 Nicollet Mall, Minneapolis, Minnesota, 55401, (612) 330-5500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Cumulative Preferred Stock, $4.10 Series (Title of each class of securities covered by this Form) Common Stock, $2.50 par value per share 7.600% Junior Subordinated Notes, Series due 2068 5.613% Senior Notes, Series due 2017 4.700% Senior Notes, Series due 2020 6.500% Senior Notes, Series due 2036 4.800% Senior Notes, Series due 2041 (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: None Pursuant to the requirements of the Securities Exchange Act of 1934, Xcel Energy Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 21, 2011 Xcel Energy Inc. By: /s/George E. Tyson II Name: George E. Tyson II Title: Vice President and Treasurer
